United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.G., Appellant
and
DEFENSE LOGISTIC AGENCY, NAVAL
SUPPLY CENTER, Norfolk, VA, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 12-576
Issued: September 12, 2012

Case Submitted on the Record

ORDER REMANDING CASE
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge

On January 23, 2012 appellant filed an application requesting review of a December 22,
2011 merit decision of the Office of Workers’ Compensation Programs (OWCP) adjudicating his
hearing loss claim in OWCP file number xxxxxx409. By that decision OWCP denied
appellant’s claim for hearing loss finding that it did not arise in the performance of duty. The
appeal was docketed as No. 12-576.
The Board has duly considered the matter and notes that OWCP, in its December 22,
2011 decision, based its decision, in part, on evidence and findings made in prior compensation
claims of appellant under file numbers xxxxxx702 and xxxxx039. As assembled, the case record
now before the Board does not allow access to case number xxxxxx039, and as such, the case
record forwarded to the Board is incomplete. Under its procedures, OWCP has determined that
cases should be combined where correct adjudication depends on cross-referencing between
files. In the instant appeal, it appears that, for a full and fair adjudication, all OWCP claims
pertaining to appellant’s hearing loss should be combined pursuant to OWCP procedures.1

1

See Federal (FECA) Procedure Manual, Part 2 -- Claims, File Maintenance and Management, Chapter
2.400.8(c) (February 2000).

The case will be remanded to OWCP to combine case File Nos. xxxxxx409, xxxxxx702
and xxxxxx039. Following this and such other development as deemed necessary, OWCP shall
issue an appropriate merit decision on appellant’s claim.
IT IS HEREBY ORDERED THAT the December 22, 2011 Office of Workers’
Compensation Programs’ decision be set aside and the case remanded to OWCP for further
proceedings consistent with this order of the Board.
Issued: September 12, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

2

